Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/517754, filed on 11/03/2021. Claims 1-20 are still pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-11, 13-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2013/062215 to Kim (henceforth referred to as Kim).
Regarding claims 1-2, 5-6, 8-11, 13-14, and 20, Kim discloses a vehicle elevator (i.e. Title) for lifting a vehicle, the elevator comprising: 
a carrier (i.e. Fig. 1, ref. 10) configured for lifting the vehicle, wherein the carrier comprises a first and a second part (i.e. Fig. 1, ref. 11, 12) each extending in a longitudinal direction and each having a longitudinal central axis (i.e. an axis down the middle of ref. 11 or 12), and 
a lifting mechanism (i.e. Fig. 1, ref. 200) configured for raising and lowering the carrier, wherein the lifting mechanism comprises a lifting drive with at least one lifting cylinder (i.e. Fig. 1, ref. 210, 230) configured for raising the first and/or second carrier part; and 
wherein the at least one lifting cylinder is mounted at a mounting distance (i.e. Fig.  1, ref. 210, 230 is positioned off-center from center line of ref. 11 or 12 since cylinders are mounted side by side with safety bar, ref. 71) from the longitudinal central axis of the respective carrier part. 
Wherein each end of the carrier part is provided with a separate lifting mechanism (i.e. Fig. 1, ref. 210, 220, 230, 240).
Further comprising a floor connector (i.e. Fig. 1, ref. 22) having a floor shaft (i.e. Fig. 1, ref. P1), a rotatable rod (i.e. Fig. 1, ref. 20) that extends between the floor connector and the carrier, wherein the rotatable rod comprises a tubular profile that extends over at least a part of the length of the rotatable rod.
Wherein the tubular profile is configured as a cable tray (i.e. Fig. 1, not referenced but a flat plate shown connecting two ref. 20 can support cables). 
Further comprising a connection rod (i.e. Fig. 1, ref. 20) extending between a first end connected to the rotatable rod at a connection shaft (i.e. Fig. 1, ref. P1) and a second end connected to the carrier part at a piston shaft (i.e. Fig. 2, ref. P3) and having a length that is larger than the distance between the connection shaft and the floor shaft. 
Further comprising a toothing (i.e. Fig. 1, ref. 71) configured for securing the elevator, and a cover plate (i.e. Fig. 1, ref. 75) configured for at least partly covering the toothing. 
Regarding claim 20, Kim discloses a method for lifting a vehicle (i.e. Title), the method comprising the steps of: 
providing a vehicle elevator (i.e. Fig. 1) comprising: 
a carrier configured for lifting the vehicle, wherein the carrier comprises a first and a second part (i.e. Fig. 1, ref. 11, 12) each extending in a longitudinal direction and each having a longitudinal central axis (i.e. an axis down the middle of ref. 11 or 12), and 
a lifting mechanism (i.e. Fig. 1, ref. 200) configured for raising and lowering the carrier, wherein the lifting mechanism comprises a lifting drive with at least one lifting cylinder (i.e. Fig. 1, ref. 210, 230) configured for raising the first and/or second carrier part; and 
wherein the at least one lifting cylinder is mounted at a mounting distance (i.e. Fig.  1, ref. 210, 230 is positioned off-center from center line of ref. 11 or 12 since cylinders are mounted side by side with safety bar, ref. 71) from the longitudinal central axis of the respective carrier part; and
lifting the vehicle (i.e. given in the title).

Claim(s) 1-2, 5-8, 10-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2)  as being anticipated by WO 2010/104239 to Kim (henceforth referred to as Kim ‘239). 
Regarding claims 1-2, 5-8, 10-13, Kim ‘239 discloses a vehicle elevator (i.e. Title) for lifting a vehicle, the elevator comprising: 
a carrier (i.e. Fig. 1, ref. 10) configured for lifting the vehicle, wherein the carrier comprises a first and a second part (i.e. Fig. 1, ref. 10 on the left and ref. 10 on the right) each extending in a longitudinal direction and each having a longitudinal central axis (i.e. an axis down the middle of ref. 10), and 
a lifting mechanism (i.e. Fig. 1, ref. 200) configured for raising and lowering the carrier, wherein the lifting mechanism comprises a lifting drive with at least one lifting cylinder (i.e. Fig. 2, ref. 110) configured for raising the first and/or second carrier part; and 
wherein the at least one lifting cylinder is mounted at a mounting distance (i.e. Fig.  2, ref. 110 is shown positioned off-center from center line of ref. 10) from the longitudinal central axis of the respective carrier part. 
Wherein each end of the carrier part is provided with a separate lifting mechanism (i.e. Fig. 2, ref. 110, 120).
Further comprising a floor connector (i.e. Fig. 1, ref. 22) having a floor shaft (i.e. Fig. 1, ref. P1), a rotatable rod (i.e. Fig. 1, ref. 20) that extends between the floor connector and the carrier, wherein the rotatable rod comprises a tubular profile that extends over at least a part of the length of the rotatable rod.
Wherein the tubular profile is configured as a cable tray (i.e. Fig. 1, ref. 22). 
Further comprising a connection rod (i.e. Fig. 1, ref. 20) extending between a first end connected to the rotatable rod at a connection shaft (i.e. Fig. 1, ref. P1) and a second end connected to the carrier part at a piston shaft (i.e. Fig. 2, ref. 40) and having a length that is larger than the distance between the connection shaft and the floor shaft. 
Wherein the tubular profile at least extends between the floor connector and the lifting cylinder (i.e. Fig. 1, ref. 22 is between ref. 22 and the cylinder). 
Regarding claim 20, Kim discloses a method for lifting a vehicle (i.e. Title), the method comprising the steps of: 
providing a vehicle elevator (i.e. Fig. 1) comprising: 
a carrier configured for lifting the vehicle, wherein the carrier comprises a first and a second part (i.e. Fig. 1, ref. 10 on the left and ref. 10 on the right) each extending in a longitudinal direction and each having a longitudinal central axis (i.e. an axis down the middle of ref. 10), and 
a lifting mechanism (i.e. Fig. 1, ref. 200) configured for raising and lowering the carrier, wherein the lifting mechanism comprises a lifting drive with at least one lifting cylinder (i.e. Fig. 2, ref. 110) configured for raising the first and/or second carrier part; and 
wherein the at least one lifting cylinder is mounted at a mounting distance Fig.  2, ref. 110 is shown positioned off-center from center line of ref. 10) from the longitudinal central axis of the respective carrier part; and
lifting the vehicle (i.e. given in the title).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/062215 to Kim. 
Regarding claims 3-4, 15-18, Kim does not specifically teach the mounting distance at least 2.5, 5, or 7.5 cm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the mounting distance be at least 2.5, 5, or 7.5 cm based on a range of width of the carriers since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and there would have been reasonable expectation of success. 

Claim(s) 3-4, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/104239 to Kim. 
Regarding claims 3-4, 15-18, Kim ‘239 does not specifically teach the mounting distance at least 2.5, 5, or 7.5 cm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the mounting distance be at least 2.5, 5, or 7.5 cm based on a range of width of the carriers since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and there would have been reasonable expectation of success. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FR 2964377 to Marchand teaches a vehicle lift with an off center lifting device and toothed lock;
DE 10 2014 113 301 to Nussbaum teaches a vehicle lift with an off center lifting device and toothed lock;
CN 201442827 to Bing et al teaches a vehicle lift with an off center lifting device and toothed lock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654